Citation Nr: 9901626	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder as secondary to the service-connected back, tinnitus 
and gunshot wound disabilities.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

3.  Entitlement to a total rating by reason of individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1958 and from May 1984 to September 1987.  He also had 
numerous periods of inactive duty training over the years, 
including a period of several days in October 1988.

This case comes to the Board of Veterans Appeals (Board) on 
appeal of a February 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of secondary service connection for a 
neuropsychiatric disorder and a total rating by reason of 
individual unemployability due to service-connected 
disabilities will be addressed in the remand portion of this 
decision.


FINDING OF FACT

The veterans bilateral hearing loss disability is manifested 
by average puretone thresholds in the left ear of 38 and in 
the right ear of 45, with speech recognition on the Maryland 
CNC word list of 96 in the left ear and 96 percent in the 
right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.85, Code 6100 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veterans increased rating claim for bilateral hearing 
loss is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

According to VAs Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables appearing in the Schedule for 
Rating Disabilities.  38 C.F.R. § 4.85 (1998).  Average 
puretone decibel loss for the ear in issue is located on 
Table VI along a vertical axis, and percent of discrimination 
is located along a horizontal axis.  A Roman numeral 
designation is assigned according to where the axes 
intersect.

For average puretone decibels loss of 45 and speech 
discrimination of 96 percent in the right ear, as reflected 
in the veterans most recent audiological examination of 
October 1997, the Roman numeral designation is I.  The Roman 
numeral designation for the left ear is also I, based on 
speech discrimination of 96 percent and average puretone 
decibels loss of 38.  Once the numeric designation has been 
determined, Table VII is used to determine the disability 
evaluation.  Where the better ear, in this case the left ear, 
has a designation of I and the poorer ear has a designation 
of I, the disability evaluation is zero percent.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1998).

Audiometric evaluations conducted for compensation purposes 
by VA in December 1996 and April 1997 yield similar results:  
The December 1996 examination revealed average puretone 
decibels loss of 42 in the right ear and 32 in the left ear, 
with speech recognition scores of 92 percent in each ear.  
The April 1997 examination revealed average puretone 
thresholds of 58 decibels in the right ear and 44 decibels in 
the left ear with speech recognition scores of 92 percent in 
both ears.  Table VII of the Rating Schedule provides zero 
percent ratings for these scores as well.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86 (1998).  Thus, the payment of 
additional compensation for the use of assistive devices is 
inconsistent with the purpose of VA compensation.  52 Fed. 
Reg. 44118 (1987).

In view of the above, the degree of hearing impairment as 
shown by the recent medical findings does not establish a 
level of severity for which a compensable rating is warranted 
under the applicable law and regulations.  While the Board is 
sympathetic to the veterans complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his bilateral hearing loss, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Since the medical findings and diagnoses provided on the 
above-cited 1996 and 1997 VA audiological examinations are 
essentially equivalent and uncontradicted by any other 
competent (i.e., medical) diagnosis or opinion, the Board 
finds the recent medical evaluation of the veterans hearing 
loss disability on these examinations to be persuasive with 
respect to the current level of disability for bilateral 
hearing loss.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Hence, further evidentiary development to obtain any 
older medical records, to include health records used by the 
Social Security Administration to award benefits in the past, 
which might exist pertaining to this disability is not 
warranted given that the recent VA audiological examination 
findings reported in December 1996, April 1997 and October 
1997 provide an up-to-date medical assessment of the 
veterans hearing loss disability relative to the claim on 
appeal.

Accordingly, the Board finds that the veterans contentions 
offered in conjunction with his claim for increased 
compensation benefits for bilateral hearing loss are 
outweighed by the medical evidence cited above which has been 
found more probative of the issue on appeal and therefore, 
such contentions cannot serve to support a finding of 
increased disability.  The Board has also considered the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons discussed above, a preponderance of 
the relevant and probative evidence in this case is clearly 
against entitlement to an increased rating for the bilateral 
hearing loss.

For reasons stated above, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.


REMAND

The Board finds that additional evidentiary development is 
necessary regarding the claims seeking entitlement to 
secondary service connection for a neuropsychiatric disorder 
and a total rating based on individual unemployability.  
Specifically, it is noted that the veteran is apparently 
receiving disability benefits from the Social Security 
Administration (SSA).  Accordingly, the RO should attempt to 
obtain any records held by SSA pertaining to the veteran.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits).  The duty to assist is particularly 
applicable to records held by agencies of the Federal 
Government.  See Counts v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the SSA for the 
purpose of obtaining any records which 
pertain to a claim filed by the veteran 
for disability benefits from this agency.  
In this regard, the RO should request 
copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records 
from the SSA which are ultimately 
unsuccessful should be documented in the 
claims folder.

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Remand instructions of the 
Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law.  Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Upon completion of the above, the RO 
should readjudicate the aforementioned 
claims with consideration given to all of 
the evidence of record, including any 
evidence associated with the file while 
this case is in remand status.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
